DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
	Claims 1-20 are pending.
	Claims 1, 16 and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, JR et al. (hereinafter Jennings, U.S. Patent Application Publication No. 2006/0109269 A1, filed 07/11/2005, published 05/25/2006) in view of, Shih et al. (hereinafter Shih, U.S. Patent Application Publication No. 2008/0088620 A1, filed 08/17/2007, published 04/17/2008), and in further view of Lin et al. (hereinafter Lin, U.S. Patent Application Publication No. 2010/0321386 A1, filed 11/04/2009, published 12/23/2010).
Regarding independent claim 1, Jennings teaches:
A method, performed by a computing device, for editing a three-dimensional (3D) model (at least Abstract [Wingdings font/0xE0] Jennings teaches systems and methods for modifying a “virtual object”, where the “virtual object” is represented as a volumetric representation (e.g. first volume-based representation). All or a portion of the volumetric model is converted into an alternative representation (e.g. first mesh-based representation), where the alternative representation has a different number of dimensions from the volumetric representation) the method comprising:
representing the 3D model using a first volume-based representation (at least Abstract; p. 5, [0070]; Figure 7A [Wingdings font/0xE0] Jennings teaches generating a “canonical volumetric representation” (see p. 4, [0057]-[0058] for definition and examples) and optionally generating a visual representation corresponding to the canonical volumetric representation);
Jennings fails to explicitly teach:
wherein the first volume-based representation is based on a density volume data structure that includes a plurality of volume density values respectively corresponding to a plurality of coordinate locations of a 3D workspace.
While Jennings does not mention the term “volume density”, it does mention that a “canonical representation” can be a description using voxels (see p. 4, [0058]).
However, Shih teaches:
wherein the first volume-based representation is based on a density volume data structure that includes a plurality of volume density values respectively corresponding to a plurality of coordinate locations of a 3D workspace (at least p. 4, [0071]; pp. 9-10, [0120]; Figures 1, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Hence, Shih describes a volume comprising voxels, where each voxel is associated with a density value. A 2D isosurface may be constructed utilizing these density values and displayed in a display 14 (e.g., workspace)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to editing 3D models. Adding the teaching of Shih provides the benefit of specifically characterizing the 3D rendering as comprising voxels, with each voxel having a density value associated with it.
Jennings further teaches:
determining a first mesh-based representation of the 3D model based on the first volume-based representation, wherein the first mesh-based representation is based on a surface of the first volume-based representation of the 3D model, and wherein the first mesh-based representation comprises a plurality of polygon surfaces connected by a plurality of vertices (at least Abstract; p. 4, [0058] [Wingdings font/0xE0] Jennings teaches a canonical representation of a 3D model comprising voxels. A surface representation of a 3D model is a model representation consisting of an enumeration of boundary elements. Further, a surface representation of an object can be understood as a two-dimensional representation of some portion of the object, such as a representation using a polygonal mesh, or a representation employing b-spline, Bezier or other mathematical surface constructs… .);
providing a first view of the first mesh-based representation of the 3D model within the 3D workspace for display and user interaction (at least p. 4, [0057]-[0058], [0061]; pp. 5-6, [0064], [0070]-[0072], [0076], [0079] Figures 2A-B, 3A-C, 7A [Wingdings font/0xE0] Jennings teaches visual representations of a surface representation created by converting three-dimensional elements of a volumetric model, where the surface representation may be in the form of a polygonal mesh).
receiving a user interaction with the first view of the first mesh-based representation of the 3D model (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches steps of generating a canonical volumetric representation, and optionally, generating a visual representation of the canonical volumetric representation (step 710); selecting all or a portion of the volumetric representation to be modified (step 720); converting all or the selected portion of the volumetric representation into an intermediate surface representation (e.g. freely deformable polygonal mesh (step 730)),
Jennings and Shih fail to explicitly teach:
determining a location in the 3D workspace based on a position of the user interaction relative to the first mesh-based representation of the 3D model;
determining an edit for the first volume-based representation of the 3D model on the location in the 3D workspace, …
However, Lin teaches:
determining a location in the 3D workspace based on a position of the user interaction relative to the first mesh-based representation of the 3D model; determining an edit for the first volume-based representation of the 3D model on the location in the 3D workspace,… (at least Abstract; pp. 4-5, [0039]-[0045]; Figures 3, 5-7 [Wingdings font/0xE0] Lin teaches a method for deforming an object (a high-resolution model of the object) by manipulating and/or editing and/or interacting with a control cage 312 for the model which is separate relative to an animation mesh 314 for the model (see Fig. 3). That is, deformations that are applied to a 3D model are achieved by manipulation of a control cage 312 that surrounds the animation mesh 314. These interactions may define locations or positions that are “relative to” but not directly touching the animation mesh 314, but result in changes to the object (a high-resolution model of the object)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lin with those of Jennings and Shih as all three inventions are related to modifying 3D models. Adding the teaching of Lin provides the benefit of deforming a 3D model by selecting and/or interacting with positions or locations relative to a displayed mesh.
Jennings fails to explicitly teach:
… wherein the edit includes density value changes corresponding to the first volume-based representation and does not correspond to vertices of the first mesh-based representation;
However, Shih teaches:
… wherein the edit includes density value changes corresponding to the first volume based-based representation and does not correspond to vertices of the first mesh-based representation (at least pp. 9-10, [0120]; p. 17, [0181-[0184]; Figures 2, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. The isosurface 86 refers to a locus of points all having an identical density value. A user makes indirect modifications to the isosurface 86 which is reflected in changes to the density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to modifying 3D models. Adding the teaching of Shih provides the benefit of specifically characterizing the 3D rendering as comprising voxels, with each voxel having a density value associated with it, where modifications to an isosurface change the density values at the locations where the modifications were made.
Jennings further teaches:
modifying the first volume-based representation based on the user interaction with the first mesh-based representation of the 3D model to create a second volume-based representation of the 3D model (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches making modifications to the intermediate representation and reflecting those modifications back into the canonical volumetric representation (see steps 760, 770, 780)),
Jennings fails to explicitly teach:
wherein modifying the first volume-based representation comprises altering the volume density values based on the density value changes;
However, Shih teaches:
wherein modifying the first volume-based representation comprises altering the volume density values based on the density value changes (at least pp. 9-10, [0120]; p. 17, [0181-[0184]; Figures 2, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. The isosurface 86 refers to a locus of points all having an identical density value. A user makes indirect modifications to the isosurface 86 which is reflected in changes to the density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to the display and manipulation of 3-D models. Adding the teaching of Shih provides Jennings with a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.
Jennings further teaches:
determining a second mesh-based representation of the 3D model based on the second volume-based representation; and providing a second view of the second mesh-based representation of the 3D model for display and user interaction on the user interface (at least Abstract; p. 5, [0069]; p. 8, [0092]; p. 9, [0097]; Figures 4, 6, 7A-B, 8[Wingdings font/0xE0] Jennings teaches that multiple modifications can be made to a selected area 310. While perhaps less efficient in some embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a first modification to the selected first surface representation, indicate to the system that the first modification was complete, convert the first surface representation back to the canonical representation, then select a second region to modify, convert that selected region to a second surface representation, make a second modification, indicate to the system that the second modification was complete, an convert the second surface representation back to the second canonical representation, where the modifications made to each surface representation are reflected back into each canonical representation, as in Figs. 7A and 8, for example);

Regarding dependent claim 2, Jennings fails to explicitly teach:
representing the 3D model using the first volume-based representation comprises representing the 3D model using the volume density values of locations within the 3D workspace, wherein the 3D model is represented by a set of the locations having volume density values above a threshold.
However, Shih teaches:
representing the 3D model using the first volume-based representation comprises representing the 3D model using the volume density values of locations within the 3D workspace, wherein the 3D model is represented by a set of the locations having volume density values above a threshold (at least pp. 9-10, [0120]; p. 17, [0181-[0184]; Figures 2, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. The isosurface 86 refers to a locus of points all having an identical density value. A user makes indirect modifications to the isosurface 86 which is reflected in changes to the density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to the display and manipulation of 3-D models. Adding the teaching of Shih provides Jennings with a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.

Regarding dependent claim 4, Jennings teaches:
representing the 3D model using the first mesh-based representation comprises representing the surface of the 3D model using the plurality of interconnected polygon surfaces (at least Abstract; p. 4, [0058] [Wingdings font/0xE0] Jennings teaches a canonical representation of a 3D model comprising voxels. A surface representation of a 3D model is a model representation consisting of an enumeration of boundary elements. Further, a surface representation of an object can be understood as a two-dimensional representation of some portion of the object, such as a representation using a polygonal mesh, or a representation employing b-spline, Bezier or other mathematical surface constructs).



Regarding dependent claim 5, Jennings fails to explicitly teach:
representing the 3D model using the first mesh-based representation comprises identifying a mesh surrounding the set of locations within the 3D workspace having volume density values above the threshold in the first volume-based representation.
However, Shih teaches:
representing the 3D model using the first mesh-based representation comprises identifying a mesh surrounding the set of locations within the 3D workspace having volume density values above the threshold in the first volume-based representation (at least pp. 9-10, para. [0120]; Figures 9-10 [Wingdings font/0xE0] Shih describes a virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Figure 10 illustrates a pictorial view in two dimensions of the voxels 78 of a three dimensional rectangular solid 82 with an isosurface 86 at value 128 indicating the solid surface of the rectangular solid 82. The volume of the virtual object 26 is modeled using a 3-D array of evenly spaced elements or voxels 78 located at discrete points in the virtual environment 26. In another embodiment, the elements are not required to be arranged with regular spacing. Each voxel 78 stores a density value. Density values for points that lie between the discrete voxel points can also be evaluated using interpolation. The volume also stores a density threshold value. Points having a density value greater than the density threshold are inside the object. Points having a density value less than the density threshold are outside the object. An isosurface 86 refers to a locus of points all having an identical density value. In one embodiment, the isosurface 86 whose density value equals the density threshold represents the virtual surface 25 of the virtual object 26. As shown in Figure 10 this density threshold is 128 and the voxel density values can range from 0 to 255. Thus, a voxel representation facilitates an easy method for determining whether points on a virtual tool 28 lie inside or outside of a virtual surface 25 of a virtual object 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of utilizing volume density values above a threshold value to establish an isosurface.

Regarding dependent claim 7, Jennings fails to explicitly teach:
Note: the phrase “triangulate process” needs more elaboration such as described in the Specification.

determining the second mesh-based representation comprises determining the second mesh-based representation based on the second volume-based representation using a triangulate process.
However, Shih teaches:
determining the second mesh-based representation comprises determining the second mesh-based representation based on the second volume-based representation using a triangulate process (at least pp. 9-10, [0120]; Figures 9-10 [Wingdings font/0xE0] Shih describes a virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Figure 10 illustrates a pictorial view in two dimensions of the voxels 78 of a three dimensional rectangular solid 82 with an isosurface 86 at value 128 indicating the solid surface of the rectangular solid 82. The volume of the virtual object 26 is modeled using a 3-D array of evenly spaced elements or voxels 78 located at discrete points in the virtual environment 26. In another embodiment, the elements are not required to be arranged with regular spacing. Each voxel 78 stores a density value. Density values for points that lie between the discrete voxel points can also be evaluated using interpolation. The volume also stores a density threshold value. Points having a density value greater than the density threshold are inside the object. Points having a density value less than the density threshold are outside the object. An isosurface 86 refers to a locus of points all having an identical density value. In one embodiment, the isosurface 86 whose density value equals the density threshold represents the virtual surface 25 of the virtual object 26. As shown in Figure 10 this density threshold is 128 and the voxel density values can range from 0 to 255. Thus a voxel representation facilitates an easy method for determining whether points on a virtual tool 28 lie inside or outside of a virtual surface 25 of a virtual object 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of utilizing volume density values above a threshold value to establish an isosurface.


Regarding dependent claim 15, Jennings fails to explicitly teach:
receiving the edit for the 3D model comprises receiving the edit from a touch-based interface or via a virtual reality (VR) interface.
However, Shih teaches:
receiving the edit for the 3D model comprises receiving the edit from a touch-based interface or via a virtual reality (VR) interface (at least Abstract; pp. 4-5, [0080] [Wingdings font/0xE0] Shih describes a haptic virtual reality environment wherein a virtual object may be “touched”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of interacting with a virtual 3D object via a haptic interface.

Regarding independent claim 16, Jennings teaches:
A computer-based system for editing a three-dimensional (3D) model (at least Abstract [Wingdings font/0xE0] Jennings teaches systems and methods for modifying a “virtual object”, where the “virtual object” is represented as a volumetric representation (e.g. first volume-based representation). All or a portion of the volumetric model is converted into an alternative representation (e.g. first mesh-based representation), where the alternative representation has a different number of dimensions from the volumetric representation), the system comprising:
a means for representing the 3D model using a volume-based representation, (at least Abstract; p. 5, [0070]; Figure 7A [Wingdings font/0xE0] Jennings teaches generating a “canonical volumetric representation” (see p. 4, [0057]-[0058] for definition and examples) and optionally generating a visual representation corresponding to the canonical volumetric representation),
Jennings fails to explicitly teach:
wherein the volume-based representation is based on a density volume data structure that includes a plurality of volume density values for respectively corresponding to a plurality of coordinate locations of a 3D workspace;
While Jennings does not mention the term “volume density”, it does mention that a “canonical representation” can be a description using voxels (see p. 4, [0058]).
However, Shih teaches:
wherein the volume-based representation is based on a density volume data structure that includes a plurality of volume density values for respectively corresponding to a plurality of coordinate locations of a 3D workspace (at least p. 4, [0071]; pp. 9-10, [0120]; Figures 1, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Hence, Shih describes a volume comprising voxels, where each voxel is associated with a density value. A 2D isosurface may be constructed utilizing these density values and displayed in a display 14 (e.g., workspace)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to editing 3D models. Adding the teaching of Shih provides the benefit of specifically characterizing the 3D rendering as comprising voxels, with each voxel having a density value associated with it.
Jennings further teaches:
a means for representing the 3D model using a mesh-based representation, wherein the mesh-based representation is based on a surface of the volume-based representation of the 3D model, and comprises a plurality of polygon surfaces connected by a plurality of vertices (at least Abstract; p. 4, [0058] [Wingdings font/0xE0] Jennings teaches a canonical representation of a 3D model comprising voxels. A surface representation of a 3D model is a model representation consisting of an enumeration of boundary elements. Further, a surface representation of an object can be understood as a two-dimensional representation of some portion of the object, such as a representation using a polygonal mesh, or a representation employing b-spline, Bezier or other mathematical surface constructs …).
a means for providing a view of the 3D model for display within a 3D workspace based on the mesh-based representation (at least p. 4, [0057]-[0058], [0061]; pp. 5-6, [0064], [0070]-[0072], [0076], [0079] Figures 2A-B, 3A-C, 7A [Wingdings font/0xE0] Jennings teaches visual representations of a surface representation created by converting three-dimensional elements of a volumetric model, where the surface representation may be in the form of a polygonal mesh),
for receiving a user interaction with the view of the 3D model within the 3D workspace (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches steps of generating a canonical volumetric representation, and optionally, generating a visual representation of the canonical volumetric representation (step 710); selecting all or a portion of the volumetric representation to be modified (step 720); converting all or the selected portion of the volumetric representation into an intermediate surface representation (e.g. freely deformable polygonal mesh (step 730)),…
Jennings and Shih fail to explicitly teach:
,…determining a location in the 3D workspace based on a position of the user interaction relative to the mesh-based representation of the 3D model.
However, Lin teaches:
,…determining a location in the 3D workspace based on a position of the user interaction relative to the mesh-based representation of the 3D model (at least Abstract; pp. 4-5, [0039]-[0045]; Figures 3, 5-7 [Wingdings font/0xE0] Lin teaches a method for deforming an object (a high-resolution model of the object) by manipulating and/or editing and/or interacting with a control cage 312 for the model which is separate relative to an animation mesh 314 for the model (see Fig. 3). That is, deformations that are applied to a 3D model are achieved by manipulation of a control cage 312 that surrounds the animation mesh 314. These interactions may define locations or positions that are “relative to” but not directly touching the animation mesh 314, but result in changes to the object (a high-resolution model of the object)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lin with those of Jennings and Shih as all three inventions are related to modifying 3D models. Adding the teaching of Lin provides the benefit of deforming a 3D model by selecting and/or interacting with positions or locations relative to a displayed mesh.
Jennings further teaches:
for identifying an edit based on the location (at least p. 4, [0057], [0061]; pp. 5-6, [0064], [0070]-[0072], [0076], [0079]; p. 7, [0081]; Figures 2A-B, 3A-C, 7A-B [Wingdings font/0xE0] Jennings teaches visual representations of a surface representation created by converting three-dimensional elements of a volumetric model, where the surface representation may be in the form of a polygonal mesh and presented by a display module 775),
Jennings fails to explicitly teach:
wherein the edit represents density value changes corresponding to the volume based-based representation and does not correspond to vertices of the mesh-based representation.
However, Shih teaches:
wherein the edit represents density value changes corresponding to the volume based-based representation and does not correspond to vertices of the mesh-based representation (at least pp. 9-10, [0120]; p. 17, [0181-[0184]; Figures 2, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. The isosurface 86 refers to a locus of points all having an identical density value. A user makes indirect modifications to the isosurface 86 which is reflected in changes to the density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to modifying 3D models. Adding the teaching of Shih provides the benefit of specifically characterizing the 3D rendering as comprising voxels, with each voxel having a density value associated with it, where modifications to an isosurface change the density values at the locations where the modifications were made
Jennings further teaches:
a means for editing the 3D model by modifying the volume-based representation based on the edit (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches making modifications to the intermediate representation and reflecting those modifications back into the canonical volumetric representation (see steps 760, 770, 780)),
Jennings fails to explicitly teach:
wherein modifying the volume-based representation comprises altering the volume density values based on the user interaction with the first mesh-based representation.
However, Shih teaches:
wherein modifying the volume-based representation comprises altering the volume density values based on the user interaction with the first mesh-based representation (at least pp. 9-10, [0120]; p. 17, [0181-[0184]; Figures 2, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. The isosurface 86 refers to a locus of points all having an identical density value. A user makes indirect modifications to the isosurface 86 which is reflected in changes to the density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to the display and manipulation of 3-D models. Adding the teaching of Shih provides Jennings with a method for altering a 3D model by altering the thickness (i.e., density values) at given locations




Regarding independent claim 18, Jennings teaches:
A non-transitory computer-readable medium comprising instructions for causing a computing device to perform operations comprising:
representing the 3D model using a volume-based representation and a mesh-based representation … (at least Abstract; p. 5, [0070]; Figure 7A [Wingdings font/0xE0] Jennings teaches generating a “canonical volumetric representation” (see p. 4, [0057]-[0058] for definition and examples) and optionally generating a visual representation corresponding to the canonical volumetric representation. Jennings further teaches that in order to make modifications to the “canonical volumetric representation”, an intermediate or surface representation is generated for all, or a portion of the canonical volumetric representation, where the ) surface representation may be in the form of a polygonal mesh),
Jennings fails to explicitly teach:
wherein the volume-based representation is based on a density volume data structure that includes volume density values for different locations of a 3D workspace.
While Jennings does not mention the term “volume density”, it does mention that a “canonical representation” can be a description using voxels (see p. 4, [0058]).
However, Shih teaches:
wherein the volume-based representation is based on a density volume data structure that includes volume density values for different locations of a 3D workspace (at least pp. 9-10, [0120]; Figures 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Hence, Shih describes a volume comprising voxels, where each voxel is associated with a density value. A 2D isosurface may be constructed utilizing these density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to editing 3D models. Adding the teaching of Shih provides the benefit of specifically characterizing the 3D rendering as comprising voxels, with each voxel having a density value associated with it.
Jennings further teaches:
the mesh-based representation is based on a surface of the 3D model comprising a plurality of interconnected polygon surfaces (at least Abstract; [0058] [Wingdings font/0xE0] Jennings teaches a canonical representation of a 3D model comprising voxels. A surface representation of a 3D model is a model representation consisting of an enumeration of boundary elements. Further, a surface representation of an object can be understood as a two-dimensional representation of some portion of the object, such as a representation using a polygonal mesh, or a representation employing b-spline, Bezier or other mathematical surface constructs…).
displaying a view of the 3D model within the 3D workspace based on the mesh-based representation (at least p. 4, [0057], [0061]; pp. 5-6, [0064], [0070]-[0072], [0076], [0079] Figures 2A-B, 3A-C, 7A [Wingdings font/0xE0] Jennings teaches visual representations of a surface representation created by converting three-dimensional elements of a volumetric model, where the surface representation may be in the form of a polygonal mesh).
receiving a user interaction with the view of the 3D model within the 3D workspace based on the mesh-based representation (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches steps of generating a canonical volumetric representation, and optionally, generating a visual representation of the canonical volumetric representation (step 710); selecting all or a portion of the volumetric representation to be modified (step 720); converting all or the selected portion of the volumetric representation into an intermediate surface representation (e.g. freely deformable polygonal mesh (step 73)).
Jennings and Shih fail to explicitly teach:
determining a location in the 3D workspace based on a position of the user interaction relative to the mesh-based representation of the 3D model; identifying an edit for the volume-based representation of the 3D model based on the location in the 3D workspace,…;
However, Lin teaches:
determining a location in the 3D workspace based on a position of the user interaction relative to the mesh-based representation of the 3D model; identifying an edit for the volume-based representation of the 3D model based on the location in the 3D workspace,… (at least Abstract; pp. 4-5, [0039]-[0045]; Figures 3, 5-7 [Wingdings font/0xE0] Lin teaches a method for deforming an object (a high-resolution model of the object) by manipulating and/or editing and/or interacting with a control cage 312 for the model which is separate relative to an animation mesh 314 for the model (see Fig. 3). That is, deformations that are applied to a 3D model are achieved by manipulation of a control cage 312 that surrounds the animation mesh 314. These interactions may define locations or positions that are “relative to” but not directly touching the animation mesh 314, but result in changes to the object (a high-resolution model of the object)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lin with those of Jennings and Shih as all three inventions are related to modifying 3D models. Adding the teaching of Lin provides the benefit of deforming a 3D model by selecting and/or interacting with positions or locations relative to a displayed mesh.
Jennings fails to explicitly teach:
… wherein the edit represents density value changes to the volume-based representation and does not correspond to vertices of the mesh-based representation.
However, Shih teaches:
… wherein the edit represents density value changes to the volume-based representation and does not correspond to vertices of the mesh-based representation (at least pp. 9-10, [0120]; p. 17, [0181-[0184]; Figures 2, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. The isosurface 86 refers to a locus of points all having an identical density value. A user makes indirect modifications to the isosurface 86 which is reflected in changes to the density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings and Lin as all three inventions are related to the display and manipulation of 3-D models. Adding the teaching of Shih provides Jennings and Lin with a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.
Jennings further teaches:
modifying the volume-based representation of [the] 3D model based the edit (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches making modifications to the intermediate representation and reflecting those modifications back into the canonical volumetric representation (see steps 760, 770, 780)),
Jennings fails to explicitly teach:
wherein modifying the volume-based representation comprises altering the volume density values.
However, Shih teaches:
wherein modifying the volume-based representation comprises altering the volume density values (at least pp. 9-10, [0120]; p. 17, [0181-[0184]; Figures 2, 9-10 [Wingdings font/0xE0] Shih generally describes virtual sculpting of a 3D object (e.g., virtual object 26) where virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Fig. 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. The isosurface 86 refers to a locus of points all having an identical density value. A user makes indirect modifications to the isosurface 86 which is reflected in changes to the density values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings and Lin as all three inventions are related to the display and manipulation of 3-D models. Adding the teaching of Shih provides Jennings and Lin with a method for altering a 3D model by altering the thickness (i.e., density values) at given locations.








Regarding dependent claim 19, Jennings fails to explicitly teach:
representing the 3D model using the volume-based representation and the mesh-based representation comprises determining the mesh-based representation by identifying a mesh surrounding locations within the 3D workspace having volume density values above a threshold in the volume-based representation.
However, Shih teaches:
representing the 3D model using the volume-based representation and the mesh-based representation comprises determining the mesh-based representation by identifying a mesh surrounding locations within the 3D workspace having volume density values above a threshold in the volume-based representation (at least pp. 9-10, para. [0120]; Figures 9-10 [Wingdings font/0xE0] Shih describes a virtual object 26 is implemented as a volume using concepts of voxels 78, density, and an isosurface 86. Figure 9 shows several voxels 78 having different density values 0, 51, 102, 153, 204, and 255, a gradient 80 established by these voxel values, and an isosurface 86. Figure 10 illustrates a pictorial view in two dimensions of the voxels 78 of a three dimensional rectangular solid 82 with an isosurface 86 at value 128 indicating the solid surface of the rectangular solid 82. The volume of the virtual object 26 is modeled using a 3-D array of evenly spaced elements or voxels 78 located at discrete points in the virtual environment 26. In another embodiment, the elements are not required to be arranged with regular spacing. Each voxel 78 stores a density value. Density values for points that lie between the discrete voxel points can also be evaluated using interpolation. The volume also stores a density threshold value. Points having a density value greater than the density threshold are considered to be inside the object. Points having a density value less than the density threshold are considered to be outside the object. An isosurface 86 refers to a locus of points all having an identical density value. In one embodiment, the isosurface 86 whose density value equals the density threshold represents the virtual surface 25 of the virtual object 26. As shown in Figure 10 this density threshold is 128 and the voxel density values can range from 0 to 255. Thus a voxel representation facilitates an easy method for determining whether points on a virtual tool 28 lie inside or outside of a virtual surface 25 of a virtual object 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shih with those of Jennings as both inventions are related to rendering 3D models. Adding the teaching of Shih provides the benefit of utilizing volume density values above a threshold value to establish an isosurface.

Claims 3, 6, 8-10, 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings in view of Shih, and in further view of Lin, and in further view of Avila et al. (hereinafter Avila, “A Haptic Interaction Method for Volume Visualization,” (1996), IEEE, 9 pages).
Regarding dependent claim 3, Jennings, Shih and Lin fail to explicitly teach:
modifying the first volume-based representation comprises modifying the volume density values of locations within the 3D workspace based on the edit.
However, Avila teaches:
modifying the first volume-based representation comprises modifying the volume density values of locations within the 3D workspace based on the edit (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.

Regarding dependent claim 6, Jennings teaches:
modifying the first volume-based representation comprises:
identifying a set of locations in the 3D workspace based on a position of the edit relative to the first view of the first mesh-based representation of the 3D model displayed on the user interface (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches steps of generating a canonical volumetric representation, and optionally, generating a visual representation of the canonical volumetric representation (step 710); selecting all or a portion of the volumetric representation to be modified (step 720); converting all or the selected portion of the volumetric representation into an intermediate surface representation (e.g. freely deformable polygonal mesh (step 73));
Jennings, Shih and Lin fail to explicitly teach:
determining a type of the edit; and determining the second volume-based representation by increasing or decreasing the volume density values of a second set of locations in the first volume-based representation based on the type of the edit.
However, Avila teaches:
determining a type of the edit; and determining the second volume-based representation by increasing or decreasing the volume density values of a second set of locations in the first volume-based representation based on the type of the edit (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the tool used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.


Regarding dependent claim 8, Jennings, Shih and Lin fail to explicitly teach:
Note: is the limitation below describing modification of all density values in a given cross-section, or only some of the density values in the cross-section? Further, are all of the density values of multiple cross-sections being modified, or only some of them? It would seem to depend on the nature of the modification? Please clarify.

modifying the first volume-based representation comprises modifying a plurality of parallel, planar, cross-sections of the 3D workspace, wherein the cross-sections comprise 2 dimensional (2D) grey scale representations of the volume density values of the 3D model.
However, Avila teaches:
modifying the first volume-based representation comprises modifying a plurality of parallel, planar, cross-sections of the 3D workspace, wherein the cross-sections comprise 2 dimensional (2D) grey scale representations of the volume density values of the 3D model (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used. Avila describes editing by modifying or altering the density property of affected voxels, where each voxel is treated as a cube. Voxels are arranged in a rectilinear array. A given volume contains “stacks” of volume elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.

Regarding dependent claim 9, Jennings, Shih and Lin fail to explicitly teach:
Note: this limitation appears to be described at para. [0092] and perhaps, at least with respect to vertices at para. [0019] in the original Specification. While not having to identify locations at particular vertices is understood, it is unclear what not having to identify locations on a surface means exactly. For instance, does it mean one can somehow interact with 3D model without touching it? Please clarify.

receiving the edit for the 3D model comprises receiving an input identifying a location on the user interface that is not on a vertices or surface of the first mesh-based representation of the 3D model.
However, Avila teaches:
receiving the edit for the 3D model comprises receiving an input identifying a location on the user interface that is not on a vertices or surface of the first mesh-based representation of the 3D model (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used. Avila describes editing by modifying or altering the density property of affected voxels, where each voxel is treated as a cube. Voxels are arranged in a rectilinear array. A given volume contains “stacks” of volume elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all three of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.

Regarding dependent claim 10, Jennings, Shih and Lin fail to explicitly teach:
receiving the edit for the 3D model comprises receiving a first input identifying a location on the user interface and receiving a second input identifying a filter to be applied to the 3D model; and wherein modifying the first volume-based representation comprises modifying the first volume-based representation by applying the filter to the volume density values based on the location.
However, Avila teaches:
receiving the edit for the 3D model comprises receiving a first input identifying a location on the user interface and receiving a second input identifying a filter to be applied to the 3D model; and wherein modifying the first volume-based representation comprises modifying the first volume-based representation by applying the filter to the volume density values based on the location (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the particular tool used. Further, Avila characterizes the Melt, Construct, Burn, Squirt and Stamp tools as using a filtering method (see Table 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification by application of a filter method.

Regarding dependent claim 13, Jennings teaches:
receiving the edit for the 3D model comprises receiving input to edit the 3D model based on a position of a brush on the user interface; and wherein modifying the first volume-based representation comprises: identifying a location in the 3D workspace corresponding to the position of the brush (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches steps of generating a canonical volumetric representation, and optionally, generating a visual representation of the canonical volumetric representation (step 710); selecting all or a portion of the volumetric representation to be modified (step 720); converting all or the selected portion of the volumetric representation into an intermediate surface representation (e.g. freely deformable polygonal mesh (step 73)).
Jennings, Shih and Lin fail to explicitly teach:
sensing pressure applied by an input device at the position; and modifying the volume density values at the location based on the sensed pressure.
However, Avila teaches:
sensing pressure applied by an input device at the position; and modifying the volume density values at the location based on the sensed pressure (at least abstract; sections 2, “System Overview”, 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the tool used. Avila can sense an amount of force (pressure) applied by the user when using the tools (see also Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all three of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification by application of a haptic method capable of sensing how much force (pressure) is applied.


Regarding dependent claim 14, Jennings teaches:
receiving the edit for the 3D model comprises receiving input to edit the 3D model based on a stroke of a brush through multiple positions on the user interface; and wherein modifying the first volume-based representation comprises: identifying locations in the 3D workspace corresponding to the positions of the brush during the stroke (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches steps of generating a canonical volumetric representation, and optionally, generating a visual representation of the canonical volumetric representation (step 710); selecting all or a portion of the volumetric representation to be modified (step 720); converting all or the selected portion of the volumetric representation into an intermediate surface representation (e.g. freely deformable polygonal mesh (step 73)).
Jennings, Shih and Lin fail to explicitly teach:
modifying the volume density values at the locations.
However, Avila teaches:
modifying the volume density values at the locations (at least abstract; sections 2, “System Overview”, 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the tool used. Avila further describes a paintbrush or airbrush tool (see Table 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all three of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification by application of a haptic method.

Regarding dependent claim 17, Jennings, Shih and Lin fail to explicitly teach:
the means for editing the 3D model comprises a means for increasing or decreasing volume density values of a set of locations in the volume-based representation.
However, Avila teaches:
the means for editing the 3D model comprises a means for increasing or decreasing volume density values of a set of locations in the volume-based representation (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.
Regarding dependent claim 20, Jennings teaches:
editing the 3D model comprises:
identifying a set of locations in the 3D workspace based on a position of the edit relative to the view of the 3D model displayed on the user interface (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches steps of generating a canonical volumetric representation, and optionally, generating a visual representation of the canonical volumetric representation (step 710); selecting all or a portion of the volumetric representation to be modified (step 720); converting all or the selected portion of the volumetric representation into an intermediate surface representation (e.g. freely deformable polygonal mesh (step 73)).
Jennings, Shih and Lin fail to explicitly teach:
determining a type of the edit;
determining a modified volume-based representation by increasing or decreasing the volume density values of a second set of locations based on the type of the edit.
However, Avila teaches:
determining a type of the edit;
determining a modified volume-based representation by increasing or decreasing the volume density values of a second set of locations based on the type of the edit (at least sections 3, “Data Representation” and 6, “Data Modification”[Wingdings font/0xE0] Avila describes a haptic interaction method for volume visualization that allows a user to interact with a 3D volume using various tools (see Table 2), at least some of which (Melt, Construct, Burn, Squirt and Stamp, see also Fig. 3) alter the density property of those voxels (see Table 1) that are affected by the haptic interaction with the tool). Each of these types of edits alter the density values of affected voxels differently according to the function of the tool used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih and Lin as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification.
Jennings further teaches:
determining a modified mesh-based representation based on the modified volume-based representation (at least pp. 5-6, [0070]-[0079]; Figure 7A [Wingdings font/0xE0] Jennings teaches making modifications to the intermediate representation and reflecting those modifications back into the canonical volumetric representation (see steps 760, 770, 780)).












Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings in view of Shih, and in further view of Lin, and in further view of Avila, and in further view of Alon (U.S. Patent Application Publication No. 2008/0218512 A1, filed 02/20/2008, published 09/11/2008).
Regarding dependent claim 11, Jennings, Shih, Lin and Avila fail to explicitly teach:
receiving the first input identifying the location comprises receiving a selection of a selection mask identifying the location.
However, Alon teaches:
receiving the first input identifying the location comprises receiving a selection of a selection mask identifying the location (at least Abstract; pp 3-4, paras. [0045]-[0051]; Figures 2, 3A-B [Wingdings font/0xE0] Alon describes a technique for applying a selection mask to a 3D model that prevents the masked area from being altered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Alon with those of Jennings, Shih, Lin and Avila as all of these inventions are related to rendering and/or editing or manipulating 3D models. Adding the teaching of Avila provides the benefit of utilizing a masking tool to protect portions of a 3D object from being altered.












Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings in view of Shih, and in further view of Lin, and in further view of Dayley et al. (hereinafter Dayley, “Photoshop CC Bible, Chapters 22-24,” (2013) ProQuest, pp. 787-866), and in further view of Avila.
Regarding dependent claim 12, Jennings, Shih and Lin fail to explicitly teach:
receiving the edit for the 3D model comprises receiving input to add a layer to the 3D model, wherein the first volume-based representation represents the 3D model by specifying density values for the 3D model using a set of one or more layers, each of the one or more layers separately representing density values for locations in a separate 3D workspace; and wherein modifying the first volume-based representation comprises: creating a new layer to represent density values in a new 3D workspace; adding the new layer to the set of layers; and combining density values from layers of the set of layers to represent the 3D model.
However, Dayley teaches:
receiving the edit for the 3D model comprises receiving input to add a layer to the 3D model, wherein the first volume-based representation represents the 3D model by specifying density values for the 3D model using a set of one or more layers, each of the one or more layers separately representing density values for locations in a separate 3D workspace; and wherein modifying the first volume-based representation comprises: creating a new layer to represent density values in a new 3D workspace; adding the new layer to the set of layers; and combining density values from layers of the set of layers to represent the 3D model (at least pp. 787-794, 800-804, 807, 809, 835-866 [Wingdings font/0xE0] Dayley describes the use of Photoshop tools with 3-D layers including adding layers, creating new layers to 3D models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dayley with those of Jennings, Shih and Lin as all of these inventions are related to rendering 3D models. Adding the teaching of Dayley provides the benefit of tools that may be used to interact and modify a 3D object including the addition of layers to the 3D object.
Jennings, Shih, Lin and Dayley fail to explicitly teach manipulation of density values through the use of tools such as a layer tool.
However, Avila describes (see sections 3 & 6; Tables 1 & 2) application of various common tools to 3D objects that change density properties of voxels to which the tools interact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avila with those of Jennings, Shih, Lin and Dayley as all of these inventions are related to rendering 3D models. Adding the teaching of Avila provides the benefit of tools that may be used to interact and modify a 3D object where the modifications alter the density property of voxels affected by the interaction and modification by application of a filter method.










Response to Arguments
	Regarding the previous rejection of independent claim 1, Applicants have amended claim 1 as shown below:

1.	A method, performed by a computing device, for editing a three-dimensional (3D) model, the method comprising:
representing the 3D model using a first volume-based representation, wherein the first volume-based representation is based on a density volume data structure that includes a plurality of volume density values respectively corresponding to a plurality of coordinate locations of a 3D workspace;
determining a first mesh-based representation of the 3D model based on the first volume-based representation, wherein the first mesh-based representation is based on a surface of the first volume-based representation of the 3D model, and wherein the first mesh-based representation comprises a plurality of polygon surfaces connected by a plurality of vertices;
providing a first view of the first mesh-based representation of the 3D model within the 3D workspace for display and user interaction on a user interface
receiving a user interaction with the first view of the first mesh-based representation of the 3D model;
determining a location in the 3D workspace based on a position of the user interaction relative to the first mesh-based representation of the 3D model;
determining an edit for the first volume-based representation of the 3D model based on the location in the 3D workspace, wherein the edit includes density value changes corresponding to the first volume-based representation and does not correspond to the vertices of the first mesh-based representation;
modifying the first volume-based representation based on the edit to the first mesh-based representation of the 3D model to create a second volume-based representation of the 3D model, wherein modifying the first volume-based representation comprises altering the volume density values based on the density value changes;
determining a second mesh-based representation of the 3D model based on the second volume-based representation; and
providing a second view of the second mesh-based representation of the 3D model for display and user interaction on a user interface,

The Examiner appreciates the explanation provided in response to a question posed in the last Office Action (page 41):

“It would appear that somehow the edit(s), change(s), alteration(s) or modification(s) to the first mesh-based representation of the 3D model subsequently are applied to the volume density values of the 3D model, but how do edit(s), change(s), alteration(s) or modification(s) to the first mesh-based representation of the 3D model do this without actually recording or somehow saving, at least temporarily, the edit(s), change(s), alteration(s) or modification(s) to the first mesh-based representation of the 3D model.”

After reviewing Applicant response to this query:

“…A user can interact with the 3D model (e.g., using a mouse or a touch screen) to indicate a location within the 3D workspace relative to the view of the mesh-based representation. However, the user need not select vertices or surfaces of the mesh-based representation, only a location in the 3D workspace”.

The Examiner ponders that if a user never directly interacts with the mesh-based representation, only interacting with positions/locations within the 3D workspace relative to the mesh-based representation, then why is the mesh-based representation even needed? The user appears to be interacting with the space containing the mesh and volume-based representations?
The term “relative” is rather broad. The Examiner suggests using a term that is more explicit such as “not touching” the mesh-based representation.

Applicant continues:
	For example, a user may select an edit mode to remove material from the 3D model. It is not convenient to perform this edit by manipulating vertices of the mesh-based representation. Therefore, instead of applying an edit to the mesh-based representation, the device may save the location of the user interaction, and apply the edit to a volume-based representation of the 3D model. In the example of removing material, one or more points of the volume-based representation can be identified based on the location of the edit, and density values of the volume-based representation can then be reduced at that location, thereby removing material from the 3D model.

Again, why is the mesh-based representation needed? A user could simply select a location within the 3D workspace, or, and this is not clear, directly interact with the volume-based representation (e.g. paint it, touch it, poke it, distort it, etc.)?

	As in the example above, altering the vertices and surfaces of the mesh-based representation to remove material with a touch would be impractical. It would involve making many very specific edits to multiple vertices. As described in the specification, this “requires a lot of experience and precision and ... creates a huge barrier of entry for novice 3D users” (see Application, ([0018]).
	
	By contrast, altering the volume-based representation is desired at least because it is “a more intuitive way to edit a 3D model by leveraging existing 2D tools already familiar to users, such as allowing users to use a familiar 2D brush tool that is adapted to edit the volumetric representation” (see specification, {| [0019]).

	The Examiner speculates that the mesh-based representation has something to do with enabling 2D tools to function in a 3D environment since such 2D tools were designed with 2D in mind?
	If so, this should be included in the claims.
It remains unclear as to how selection of a location/position relative to the mesh-based representation and within the 3D Workspace causes the volume-based representation to be altered?
For example, a user may want to use a paint brush tool. Does the invention have the user select a starting location relative to the mesh-based representation (i.e. within the 3D Workspace) and move the paint brush to apply paint from the starting location to some ending location, relative to the mesh-based representation and within the 3D Workspace and then have the volume-based representation become painted from some starting location to some ending location?
Again, there seems to be a step or two missing between selecting a location/position relative to the mesh-based representation and within the 3D Workspace and editing the volume-based representation?

	In response to the amendments, the Examiner has identified the prior art of Lin et al. Lin is believed to teach the amended limitations (see updated rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
09/28/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177